Citation Nr: 0514568	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.  


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had active military service from July 1964 to 
December 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 decision of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).   

The veteran failed to report for a hearing that had been 
scheduled for August 2004.  He did not request a postponement 
and has provided no explanation for his failure to attend the 
hearing.  Accordingly, the veteran's request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2004).  


FINDING OF FACT

There is no competent medical evidence linking the current 
major depressive disorder to military service.


CONCLUSION OF LAW

An acquired psychiatric disorder including, a major 
depressive disorder, was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows that the veteran was notified of the VCAA 
as it applies to his claim by correspondence dated in August 
2002.

The August 2002 VCAA letter informed the appellant of the 
evidence not of record that was necessary to substantiate his 
claim and identified which parties were expected to provide 
such evidence.  Although the letter did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the July 2003 statement of the case (SOC).  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the August 2002 VCAA notice letter was 
non-prejudicial error.  The appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial error.  See VAOPGCPREC 7-2004 
(July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 C.F.R. § 3.159.  In this case, the veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Additionally, the veteran was 
accorded an examination for disability evaluation purposes in 
November 2002.  Unfortunately, the examiner did not have the 
claims folder available for review and the in-service 
symptoms reported by the veteran to the examiner were not 
consistent with those reported in the service medical 
records.  Nevertheless, in view of the absence of a diagnosis 
of depression during service and the fact that medical 
records in the claims folder were negative for any pertinent 
complaints or findings until 36 years after the veteran's 
release from service, the Board finds that remand for a new 
examination and for an opinion as to the relationship between 
any in-service psychiatric symptoms and the depression first 
shown 36 years thereafter is not required.  Additionally, it 
is noted that at the time of the November 2002 examination, 
the veteran reported that he had been hospitalized in 1975 
for emotional problems.  The veteran reported no such history 
on his original application and did not respond to the RO's 
request in August 2002 for medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service.  Since any such treatment in 1975 would have been 
about 10 years after his release from service, and since the 
veteran has not indicated that records of such treatment 
contain any pertinent information linking post-service 
emotional problems to his service, the Board will proceed to 
decide the appeal based upon the current record.

The Board concludes that the duty to notify and the duty to 
assist provisions of the VCAA have been fulfilled.


Background.   The veteran's service medical records reflect 
that his enlistment examination did not reveal any 
psychiatric problems.  In October 1965, the veteran requested 
to see a psychiatrist.  His general existence since his 
mother's death at age 14 had been very borderline.  He failed 
many courses in high school, was excessively truant, and 
finally quit in the tenth grade.  Since then he was fired 
from several jobs before service.  He reported homosexual 
wishes, dreams, and nocturnal emissions.  He had a very 
severe case of acne and felt feelings of shame and 
unacceptability to women because of it.  The examiner noted 
that the veteran appeared to be moderately depressed.  There 
was no sign of any thought disorder or psychosis.  The 
diagnosis was adolescent adjustment reaction.  He was treated 
with medications and returned to full duty.  He was scheduled 
to see the psychiatrist in a month.  

Prior to his next psychiatric appointment, he returned 
requesting help to go on leave.  He wanted to go home to see 
how he would respond to girls he had previously dated.  This 
was to be more or less a test of his heterosexuality.  The 
examiner noted the degree in which the veteran was bound up 
in his conflict and the impairment of his reality testing.  
The diagnosis was revised to adolescent adjustment reaction 
with schizoid features.  Separation from service was 
recommended.  

The December 1965 discharge examination did not note any 
psychiatric problems.  

The post-service medical evidence is devoid of complaints, 
findings or treatment of psychiatric disorders of any sort 
until late 2001, or about 36 years after the veteran's 
separation from military service.  When the veteran was seen 
at a VA medical facility in December 2001 for treatment for 
an acute grief reaction after he learned of the death of a 
friend of 25 years, it was noted that there had been no prior 
psychiatric contact.  

In a November 2002 VA mental disorders examination the 
veteran reported that, "I have been depressed, severely 
depressed beginning December 10, 2001 with the death of a 
friend who was murdered."  The veteran noted that prior to 
and during military service he had not been hospitalized for 
any emotional problems.  He reported that he entered service 
in January 1964 and had been assigned to the USS Strong.  In 
the Fall of 1965 he went to seek help because his weight had 
gone down to 95 pounds and he was complaining of motion 
sickness and not being treated fairly by staff with whom he 
worked.  Since leaving the military he had been hospitalized 
once in 1975 for emotional problems due to depression.  He 
was currently being seen in the VA outpatient clinic twice a 
week.  Once with a therapist and once with a psychiatrist.  
He also took several prescription drugs which were helpful.  
He reported stresses associated with an automobile accident 
on the way home after discharge from service.  He suffered a 
back injury and leg fracture and was treated with morphine to 
which he became addicted.  Additionally, the veteran reported 
that he had used alcohol since age 15.  He had used 
marijuana, LSD, and mushrooms during the 1970s.  The examiner 
noted the veteran was casually and appropriately dressed.  He 
was pleasant; speech was spontaneous and not pressured.  He 
was well oriented to time, place, person, and date.  There 
was no evidence of any perceptual disorder.  However he 
reported occasionally seeing people who were not there.  
There was no evidence of systemized delusional thinking 
although he reported that he had psychic powers.  The 
diagnosis was major depression and he was assigned a GAF of 
51-61.  

By rating action in December 2002 service connection for 
major depression was denied.  In making that determination 
the RO noted that the service records did not reveal 
complaints, diagnosis, or treatment for depression.  The only 
psychiatric notations were in October-November 1965 noting 
anxiety over the veteran's sexual preferences.  The first 
post service treatment and diagnosis of depression was in 
December 2001.

The claims file contains VA medical records from 
approximately September 2001 to July 2003.  These reveal 
diagnoses of major depression, moderate recurrent in partial 
remission; personality disorder; alcohol abuse; and 
polysubstance abuse in remission.

Criteria/Analysis.  In order to establish service connection 
for a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence of record does not establish that the veteran's 
major depressive disorder is etiologically related to his 
military service.  In October 1965 he requested to see a 
psychiatrist reporting homosexual ideations.  He had feelings 
of shame and unacceptability to women because of a very 
severe case of acne.  The diagnosis was adolescent adjustment 
reaction.  He subsequently returned to the psychiatrist who 
then diagnosed adolescent adjustment reaction with schizoid 
features and recommended that he be administratively 
discharged from service.

Additionally, post-service medical evidence is devoid of 
complaints, findings or treatment of psychiatric disorders of 
any sort until many years after the veteran's separation from 
military service.  The veteran's own account of the 
background to his depression is conspicuous for its silence 
about a connection between his current depressive symptoms 
and any event or occurrence of military service.  He clearly 
identified to the VA examiner in November 2002 that he had 
been "depressed, severely depressed beginning December 10, 
2001 with the death of a friend who was murdered."  

Here, no VA or non-VA clinician has linked the veteran's 
current depressive disorder to his military service.  In this 
case, the record demonstrates no continuity of depressive 
symptoms during the years after service.  Although depressive 
symptoms were shown to be present in service, the assessment 
of a service department clinician was of an adolescent 
adjustment reaction.  Furthermore, even if the veteran had 
continuity of symptoms following service (which, again, is 
not shown), he still would need medical evidence linking his 
current disability to those symptoms.  See, e.g., Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).

In essence, the veteran's unsubstantiated lay assertion is 
the only evidence linking his current depressive disorder to 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a layperson, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that depressive disorder had its onset 
in service or is otherwise attributable to service.

For these reasons, the claim for service connection for a 
major depressive disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a major depressive disorder is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


